Citation Nr: 1510175	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  12-04 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus, claimed secondary to herbicide exposure.

2.  Entitlement to service connection for heart disease, claimed secondary to herbicide exposure.

3.  Entitlement to service connection for peripheral neuropathy of the upper extremities, claimed secondary to diabetes mellitus.

4.  Entitlement to service connection for peripheral neuropathy of the lower extremities, claimed secondary to diabetes mellitus.

5.  Entitlement to service connection for retinopathy, claimed secondary to diabetes mellitus.

6.  Entitlement to service connection for erectile dysfunction, claimed secondary to diabetes mellitus.

7.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to June 1966.  He died on September [redacted], 2012.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board notes that at the time of his death, the Veteran had an appeal pending of the issues listed on the title page of this decision.  Following the Veteran's death, the appellant applied to be substituted as the claimant for purposes of processing these claims to completion, and that status was granted by the agency of original jurisdiction (AOJ) pursuant to 38 U.S.C.A. § 5121A.  Accordingly, the appellant has been substituted as the claimant for the purpose of the claims pending at the date of the Veteran's death.  Id.  

The Board also notes that the appellant was scheduled for a videoconference hearing with the Board on January 30, 2015.  In December 2014, the appellant indicated that she would be unable to attend the scheduled hearing and thus requested that the hearing be cancelled and the case be submitted to the Board for a decision.  Accordingly, the Board will consider the request for a hearing to be withdrawn.

The Board further notes that the United States Court of Appeals for Veteran Claims (Court) held in Clemons v. Shinseki that an initial claim for a particular mental condition submitted "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim."  23 Vet. App. 1 (2009).  A review of the record reveals the presence of a psychiatric diagnosis other than PTSD.  As such, although the Veteran specifically claimed service connection for PTSD, the Board has re-characterized the issue as one of entitlement to service connection for an acquired psychiatric disability, to include PTSD, as shown on the title page of this decision.


FINDINGS OF FACT

1.  The Veteran is not shown to have had duty or visitation in the Republic of Vietnam during his period of active military service.

2.  The Veteran does not have type II diabetes mellitus that is attributable to his active military service; his diabetes mellitus was not manifest to a compensable degree within one year of discharge from service.

3.  The Veteran does not have heart disease that is attributable to his active military service.

4.  The evidence fails to establish that the Veteran has peripheral neuropathy of the upper or lower extremities, retinopathy, or erectile dysfunction that has been caused or aggravated by a service-connected disability.

5.  The Veteran does not have a diagnosis of PTSD and the evidence fails to suggest that the Veteran has any other diagnosed psychiatric disorder that is attributable to active military service.  


CONCLUSIONS OF LAW

1.  The Veteran does not have diabetes mellitus that is the result of disease or injury incurred in or aggravated by active military service; nor may it be presumed to have been incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1113, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

2.  The Veteran does not have heart disease that is the result of disease or injury incurred in or aggravated by active military service; nor may it be presumed to have been incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1113, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

3.  The Veteran does not have a peripheral neuropathy of the upper or lower extremities, retinopathy, or erectile dysfunction that was caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2013); 38 C.F.R. § 3.310 (2014).

4.  A psychiatric disorder, to include PTSD, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The VCAA notice requirements apply to all five elements of a service connection claim.  These are:  (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the Veteran was adequately informed of the information and evidence necessary to substantiate the claims decided herein, as well as of VA's duty to assist and of his responsibilities in the adjudication of his claims, via a letter dated in February 2010.  The Board finds that this letter complies with the requirements of 38 U.S.C.A. § 5103(a) and Dingess, supra, and afforded the Veteran a meaningful opportunity to participate in the development of his claims.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

Regarding the duty to assist, the Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  The relevant evidence obtained includes the Veteran's service treatment records (STRs), service personnel records, VA treatment records, private medical records, and statements from the Veteran and his surviving spouse.  The RO also undertook all necessary efforts to confirm the Veteran's alleged Vietnam service and any in-service exposure to herbicides.  The appellant has not identified any outstanding relevant evidence and the Board is aware of none.  The Board is thus satisfied that no additional assistance in this regard is required.

The Board has considered whether VA examinations were required in connection with the claims decided herein under the duty-to-assist provisions codified at 38 U.S.C.A § 5103A(d) and by regulation found at 38 C.F.R. § 3.159(c)(4).  In accordance with those provisions, a medical opinion or examination is required if the information and evidence of record does not contain sufficiently competent medical evidence to decide the claim, but there is-- (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The evidence of record is such that the duty to obtain medical examinations was not triggered in this case.  As will be discussed in further detail below, there is no evidence that the Veteran served in Vietnam or was otherwise exposed to herbicides during service.  Further, none of the evidence of record has related the Veteran's diabetes mellitus or heart disease to service.  Moreover, the Veteran's statements regarding his alleged Vietnam service are also inconsistent and the only evidence suggesting that the Veteran has an acquired psychiatric disorder related to service is not probative, as it is based on an inaccurate factual premise.  Thus, the Board finds that there is no requirement to obtain a VA medical examination in connection with the Veteran's claim of service connection for diabetes mellitus, heart disease, and an acquired psychiatric disorder, as there is no indication that these claimed disabilities may be associated with service.  See McLendon, 20 Vet. App. at 85-86; see also Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (rejecting appellant's argument that his "conclusory generalized statement that his service illness caused his present medical problems was enough to entitle him to a medical examination under the standard of [38 U.S.C.A. § 5103A(d)(2)(B).]").  There is also no duty to obtain an examination in connection with the Veteran's claims of secondary service connection, as those claims must be denied as a matter of law.  The Board therefore finds that VA has complied, to the extent required, with the duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).


II.  Analysis

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  In addition, certain chronic diseases, including diabetes mellitus, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  

At the outset, the Board acknowledges that private treatment records show that the Veteran has been diagnosed as having diabetes mellitus.  The Veteran's STRs, however, are silent for complaints or treatment related to diabetes mellitus.  His pre-induction and separation examination reports record that his endocrine system was clinically evaluated as normal.  Results of urinalyses conducted at those times were also negative for sugar.  In applying for VA disability benefits, the Veteran indicated that his diabetes was first diagnosed in 2002.  There is no evidence of record to suggest the presence of diabetes mellitus prior to the indicated date of diagnosis.  Based on this evidence, there is no indication that type II diabetes mellitus manifested to a compensable degree within one year of the Veteran's separation from military service in 1966.  Thus, service connection is not warranted for type II diabetes mellitus on a presumptive basis for chronic diseases.  See 38 U.S.C.A §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3); 3.309(a).

The law further provides that there are certain diseases, such as type II diabetes mellitus and ischemic heart disease (including coronary artery disease), that are associated with exposure to "herbicide agents" during active military, naval, or air service, and are thus presumed to have been incurred in or aggravated during active military service if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of the disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116(a) (West 2014); 38 C.F.R. § 3.309(e).  (In this context, the term "herbicide agent" is defined as a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram. 38 C.F.R. § 3.307(a)(6)(i).).

As noted above, the Veteran's has been diagnosed as having diabetes mellitus.  His private and VA treatment records also show diagnoses of coronary artery disease and congestive heart failure.  Here, the Veteran has alleged his belief that his diabetes mellitus and his heart disease are the result of his exposure to the herbicide Agent Orange while serving in Vietnam.  The Veteran indicated that he served on temporary duty in Vietnam for two months while serving with the 1st Anglico.   

A review of the Veteran's service personnel records reflects that he served with 1st Anglico, Fleet Marine Force, from April 1962 to June 1964, during which time he was stationed in Hawaii.  The Veteran's record of service shows that he was assigned to temporary duty for less than one month in May 1963, at which time he was assigned to airborne training.  However, there is no indication in these records that the Veteran served in Vietnam during this time.  The Veteran's STRs also provide no indication of temporary duty in Vietnam during service.  Indeed, his STRs suggest that his airborne training took place in Okinawa, Japan, as there is stamp in his health record from the Sukiran Dispensary dated on May 18, 1963.  This is also confirmed by information contained on his DD Form 214.  The RO also sought to verify whether the Veteran had service in Vietnam by means of an electronic request in February 2010.  The National Personnel Records Center (NPRC) responded to the RO's request that same month, stating that there was no evidence in the Veteran's record showing that he had served in Vietnam.  In June 2013, the RO requested verification of herbicide exposure using PIES (Personnel Information Exchange System) Code 036, which, according VA's Adjudication Procedure Manual M21-1 Manual Rewrite (M21-1MR), is to be used when a veteran claims herbicide exposure outside of Vietnam.  M21-1MR, Part III, Subpart iii, Ch.2 Section D, Topic 23.  The NPRC responded to that request the same month, stating that there were no records of any such exposure.  The RO made an additional request for records showing "Temporary Vietnam Duty/Visitation - To include TDY [(Temporary Duty Yonder)] Orders, performance evaluations, and other evidence of temporary duty/visitation to Vietnam."  The NPRC stated that all available requested records had been sent.  As noted above, nothing in the Veteran's service treatment or service personnel records reflect any visitation or duty in Vietnam. 

Although the Veteran alleged having served on temporary duty in Vietnam, the Board finds that the most probative evidence, consisting of official military records and responses from the NPRC, indicates that the Veteran did not in fact have service "in the Republic of Vietnam."  There is, thus, no presumption of herbicide exposure and the record do not otherwise establish exposure to herbicides in service.  The Veteran is therefore not entitled to presumptive service connection for diabetes mellitus and/or heart disease on the basis of herbicide exposure in Vietnam.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. §§ 3.307, 3.309.

Lastly, the Board has considered whether service connection for diabetes mellitus and/or heart disease is warranted on a direct basis, but finds that it is not.  Although the record establishes current diagnoses of both claimed disabilities, there is no evidence of either condition in service.  The record also contains no nexus evidence linking diabetes mellitus or heart disease to the Veteran's active military service, and by the Veteran's own indication on his application for VA disability benefits, heart disease and diabetes mellitus were not diagnosed until 1999 and 2002, respectfully.  In view of the evidence, only current disabilities are shown.  An in-service event, injury, or disease, has not been shown and medical nexus evidence linking either claimed disability to military service is lacking.  Consequently, service connection for diabetes mellitus and/or heart disease is also not warranted on a direct basis.  See Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (service connection requires evidence of in-service incurrence or aggravation of a disease or injury and a nexus between the claimed in-service disease or injury and the present disability); see also Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether a disability was incurred in service or whether an injury, if any, resulted in any chronic or persistent disability that still exists currently).

Turning to the Veteran's claims of service connection for erectile dysfunction, retinopathy, and peripheral neuropathy of the upper and lower extremities, bilaterally, the Veteran is not claiming that these disabilities are directly related to his military service.  See 38 C.F.R. §§ 3.303, 3.304.  Rather, it is the Veteran's contention that these disabilities are related to his diabetes mellitus.  Accordingly, because the Veteran does not contend that his claimed erectile dysfunction, retinopathy, and/pr peripheral neuropathy of the upper and lower extremities are directly related to service and because the record similarly does not reasonably raise the theory of direct service connection, the Board will address only whether the Veteran is entitled to service connection for these disabilities on a secondary basis.  See Robinson v. Mansfield, 21 Vet. App. 545, 552-56 (2008) (concluding "that the Board is not required sua sponte to raise and reject 'all possible' theories of entitlement in order to render a valid opinion" and "commits error only in failing to discuss a theory of entitlement that was raised either by the appellant or by the evidence of record"), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed.Cir.2009) (stating that "[w]here a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory").

A disability may be found service connected on a secondary basis by demonstrating that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); 38 C.F.R. § 3.310 (2014).  In the instant case, because service connection for diabetes mellitus has not been established, the Veteran's claims of service connection for erectile dysfunction, retinopathy, and peripheral neuropathy of the upper and lower extremities, bilaterally, are not warranted as a matter of law.  This is so because there is no legal basis upon which to award service connection for disabilities that are claimed as secondary to a disability that is not service connected.  See 38 C.F.R. § 3.310.

Concerning the Veteran's claim of service connection for an acquired psychiatric disorder, to include PTSD, the Board notes that service connection for PTSD requires:  (1) a medical diagnosis of PTSD utilizing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) criteria, in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  See Cohen v. Brown, 10 Vet. App. 128, 138 (1997); 38 C.F.R. § 3.304(f) (2014).  

A review of the Veteran's VA treatment records contained in his Virtual VA file indicates that the Veteran has been diagnosed as having an adjustment disorder with mixed anxiety and depressed mood.  The records also show several positive PTSD screens, but do not contain a diagnosis of PTSD, and a PTSD diagnosis is not otherwise shown by the evidence of record.  The United Stated Court of Appeals for Veterans Claims (Court) has consistently held that service connection cannot be awarded in the absence of current disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (citing Brammer v. Derwinski, 3 Vet. App. 223 (1992), and Rabideau v. Derwinski, 2 Vet. App. 141 (1992)) aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Thus, regardless of whether an in-service stressor occurred, without evidence to show that the Veteran suffered from PTSD, a diagnosis of which conformed to the DSM-IV criteria as required by regulation, service connection for PTSD must be denied.  See Brammer, supra.

Turning the Veteran's diagnosed adjustment disorder with mixed anxiety and depressed mood, see Clemons, supra, the Board can find no basis upon which to award service connection, as there is no probative evidence to suggest that that psychiatric disability is related to the Veteran's military service.  In this regard, the Board has considered an August 2010 primary care note, which is contained amongst the VA treatment records associated with the Veteran's Virtual VA file, indicating that he was suffering from chronic anxiety and mood changes.  The note then states: "Some of it may be Vietnam related.  Has flashbacks according to his wife."  To the extent that this treatment record suggests an association between the Veteran's psychiatric disorder and service, the Board finds that that suggestion is based on an inaccurate factual premise-namely, that the Veteran served in Vietnam.  Indeed, regarding the Veteran's military history, the VA clinician noted that the Veteran had served in Vietnam from "1964 to 1965 for a year as a forward observer."  As discussed above, however, the Veteran's official military records and responses from the NPRC fail to substantiate the Veteran's assertion that he had service in Vietnam.  Furthermore, the Veteran's account given to the VA clinician regarding his Vietnam service is inconsistent regarding his length and dates of service in Vietnam with his assertion that he served on temporary duty in Vietnam for two months while serving with the 1st Anglico.  Given these inconsistencies and the lack of records indicating service in Vietnam, the Board finds that the VA treatment note has no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

The record is otherwise devoid of evidence to suggest that the Veteran's diagnosed adjustment disorder in related to military service.  His STRs are silent for treatment of, or complaints related to, psychiatric problems.  The Veteran also provided no specific information regarding any in-service event.  In disagreeing with the RO's denial of service connection for PTSD, the Veteran simply claimed to be suffering from PTSD as a result of "combat experiences."  No further information was provided.  There is, however, no evidence that the Veteran engaged in combat with an enemy force.  The Veteran was not awarded the Combat Infantryman Badge, the Purple Heart Medal, or any other award associated with valor or heroism shown while engaged with an enemy force.  There is also nothing in the Veteran's service personnel records that suggests that the Veteran ever engaged in combat, and his STRs do not reflect treatment for any combat related injuries or psychiatric problems.  Even considering in general the Veteran's overall military experience, there is simply no evidence, other than the Veteran's own assertion, that he has a psychiatric disorder that may be related to service.  As to any contention by the Veteran that because he experienced stressful events in service, his currently diagnosed psychiatric disability must therefore be etiologically related to those in-service events, the Board notes that generally etiology of dysfunctions and disorders is a medical determination.  See Jandreau v. Nicholson, 492 F.3d 1372, 1374-75 (Fed. Cir 2007).  As a lay person without the appropriate medical training and expertise, the Veteran is not competent to make such an etiological conclusion with regard to his diagnosed psychiatric disability, especially in light of the fact that the evidence fails to demonstrate the onset of that disability in service.  See id.  

Accordingly, in light of the fact that the Veteran's STRs are silent for psychiatric complaints or treatment, the vague nature of the Veteran's allegations regarding what he experienced during service, the Board's finding that the Veteran did not serve in Vietnam, and the lack of evidence suggesting a link between the Veteran's diagnosed psychiatric disorder and service, there is no basis to establish service connection for a diagnosed acquired psychiatric disorder, as a crucial element of service connection has not been shown.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

In finding that service connection for the above disabilities is not warranted, the Board has considered the benefit-of-the-doubt doctrine, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits. The Board is unable to identify a basis for granting service connection.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 38 C.F.R. § 3.102 (2014).

ORDER

Entitlement to service connection for type II diabetes mellitus is denied.

Entitlement to service connection for heart disease is denied.

Entitlement to service connection for peripheral neuropathy of the upper extremities, secondary to diabetes mellitus, is denied.

Entitlement to service connection for peripheral neuropathy of the lower extremities, secondary to diabetes mellitus, is denied.

Entitlement to service connection for retinopathy, secondary to diabetes mellitus, is denied.

Entitlement to service connection for erectile dysfunction, secondary to diabetes mellitus, is denied.

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied.


____________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


